Exhibit 10.2

Option No.:

Grantee:

 

 

Grant Date:

Expiration Date:

 

 

Number of Shares:

Exercise Price:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



WOLVERINE WORLD WIDE, INC.
________________

NON-QUALIFIED
STOCK OPTION AGREEMENT
________________



                    This Non-qualified Stock Option Agreement (the "Agreement")
is made as of the Grant Date set forth above by and between WOLVERINE WORLD
WIDE, INC. ("Wolverine"), and the grantee named above (the "Grantee").

                    The Wolverine World Wide, Inc. Stock Incentive Plan (the
"Plan") is administered by the Compensation Committee of Wolverine's Board of
Directors (the "Committee"). The Committee has determined that Grantee is
eligible to participate in the Plan. The Committee grants to the Grantee an
option to purchase shares of Wolverine's common stock, $1 par value ("Common
Stock), from Wolverine. This option is a non-qualified option and is not an
incentive stock option under Section 422 of the Internal Revenue Code of 1986,
as amended (the "Code"). All of the rights of the Grantee are subject to the
terms, conditions and provisions of the Plan, which are incorporated by
reference into this Agreement. Unless otherwise indicated, all terms used in
this Agreement shall have the meanings given such terms in the Plan.

                    The Grantee acknowledges receipt of a copy of the Plan and
the Plan Description and accepts this option subject to all of the terms,
conditions and provisions of the Plan, and subject to the following further
conditions:

          1.          Price. The price of the shares of Common Stock to be
purchased upon exercise of this option shall be ______________________ Dollars
($XX.XX) per share (subject to adjustment as provided in the Plan).

          2.          Term and Delayed Vesting. The right to exercise this
option begins on the Grant Date shown above and shall terminate on the
Expiration Date shown above, unless earlier terminated under the Plan by reason
of termination of employment or officer status. The



--------------------------------------------------------------------------------


Grantee's right to exercise this option shall vest as follows: [Various vesting
schedules due to ISO limitations - insert accordingly]. The Committee may, in
its sole discretion, accelerate vesting of the option at any time before full
vesting. The Grantee shall deliver to Wolverine at the time of payment an
executed notice of exercise in the form of Exhibit A, which shall be effective
upon receipt by the Chief Financial Officer at Wolverine's main office,
accompanied by full payment (as set forth below) of the option price. Wolverine
will deliver to the Grantee a certificate or certificates for such shares;
provided, however, that the time of delivery may be postponed for such period as
may be required for Wolverine with reasonable diligence to comply with any
registration requirements under the Securities Act of 1933, the Securities
Exchange Act of 1934, any requirements under any other law or regulation
applicable to the issuance, listing or transfer of such shares, or any agreement
or regulation of the New York Stock Exchange or the Pacific Exchange. If the
Grantee fails to accept delivery of and pay for all or any part of the number of
shares specified in the notice upon tender or delivery of the shares, the
Grantee's right to exercise the option with respect to such undelivered shares
shall terminate.

          3.          Registration and Listing. The stock options granted under
this Agreement are conditional upon (a) the effective registration or exemption
of the Plan, the options granted under the Plan and the stock to be received
upon exercise of options under the Securities Act of 1933 and applicable state
or foreign securities laws, and (b) the effective listing of the stock on the
New York Stock Exchange and the Pacific Exchange.

          4.          Exercise. Grantee shall exercise this option by giving
Wolverine a written notice of the exercise of this option in the form of Exhibit
A hereto. The notice shall set forth the number of shares to be purchased. The
notice shall be effective when received by the Chief Financial Officer at
Wolverine's main office, accompanied by full payment (as set forth below) of the
option price. Wolverine will deliver to Grantee a certificate or certificates
for such shares: provided, however, that the time of delivery may be postponed
for such period as may be required for Wolverine with reasonable diligence to
comply with any registration requirements under the Securities Act of 1933, the
Securities Exchange Act of 1934, any requirements under any other law or
regulation applicable to the issuance, listing or transfer of such shares, or
any agreement or regulation of the New York Stock Exchange and the Pacific
Exchange. If Grantee fails to accept delivery of and pay for all or any part of
the number of shares specified in the notice upon tender or delivery of the
shares, Grantee's rights to exercise the option with respect to such undelivered
shares shall terminate.

          5.          Payment by Grantee. The exercise price for each share
purchased under this option shall be payable in cash (or by certified check,
bank draft or money order), in shares of Common Stock (including Common Stock to
be received upon a simultaneous exercise) or, if the Committee consents, in
other consideration substantially equivalent to cash. The Committee may permit
payment of all or a portion of the exercise price in the form of a promissory
note or installments according to terms approved by the Committee and under the
term's of Wolverine's then existing Stock Option Loan Program. The Board of
Directors of Wolverine may restrict or suspend the power of the Committee to
permit such loans and may require that adequate security be provided.


--------------------------------------------------------------------------------




          6.          Tax Withholding. Wolverine or one of its subsidiaries
shall be entitled to (a) withhold and deduct from the Grantee's future wages (or
from other amounts that may be due and owing to the Grantee from Wolverine or a
subsidiary), or make other arrangements for the collection of, all legally
required amounts necessary to satisfy any and all federal, state, local and
foreign withholding and employment-related taxes attributable to the option
granted under this Agreement, including, without limitation, the grant,
exercise, or vesting of, or payment of dividends with respect to, the option; or
(b) require the Grantee promptly to remit the amount of such withholding to
Wolverine or a subsidiary before taking any action with respect to the option.
Unless the Committee provides otherwise, withholding may be satisfied by
withholding Common Stock to be received upon exercise or by delivery to
Wolverine of previously owned Common Stock.

          7.          Transferability. This option shall not be sold, exchanged,
transferred, pledged, assigned or otherwise alienated or hypothecated during the
term of the option except by will or the laws of descent or distribution, except
that the Grantee may transfer or assign the option to the Grantee and Grantee's
spouse as joint tenants with right of survivorship, or to a revocable grantor
trust established by the employee, or other acceptable form of ownership
approved by the Committee in which the option is considered to continue to be
beneficially owned by the employee for Federal income tax purposes and for
purposes of the Federal securities laws as they may be amended from time to
time. As a condition to the transfer or assignment of the option, the transferee
must execute a written agreement permitting Wolverine or a subsidiary to
withhold from the shares subject to the option a number of shares having a
Market Value at least equal to the amount of any federal, state, local or
foreign withholding or other taxes associated with or resulting from the
exercise of the option and agreeing to the terms and conditions and restrictions
under which the option is issued under the Plan and the Agreement.

          8.          Acceleration. This option shall be immediately exercisable
in the event of any Change in Control of Wolverine. "Change in Control" is
defined in the Plan.

          9.          Termination of Employment or Officer Status. This option
shall terminate at the times provided in the Plan after the death or termination
of the employment or officer status of the Grantee with Wolverine or any of its
Subsidiaries, except as otherwise set forth in this Section. Notwithstanding,
any provisions contained in the Plan, a portion of this option shall vest and be
immediately exercisable upon the following events resulting in termination of
employment or officer status: (a) death; (b) disability (as defined in
Wolverine's Long-Term Disability Plan); or (c) voluntary termination by a
Participant of all employment and/or officer status with Wolverine and its
subsidiaries after the Participant has attained (i) 50 years of age and seven
years of service (as an employee and/or officer of Wolverine or its
Subsidiaries), (ii) 62 years of age, or (iii) such other age, period or
conditions of service as may be determined by the Committee in its sole
discretion, (collectively any of (a), (b), or (c) shall be an "Acceleration
Event"). Upon the occurrence of an Acceleration Event, the percentage of this
option that shall vest and be immediately exercisable shall be determined by
dividing the number of full calendar months between the date of this Agreement
and the date of the Acceleration Event by 12 and in no event may the percentage
accelerated exceed 100%. For example, if a stock option grant occurs on February
15 of a given year and the Acceleration Event occurs on November 15 of



--------------------------------------------------------------------------------


such year, 66.67% of the option would be accelerated (8 full calendar months
divided by 12) upon the occurrence of the Accelerated Event.

          10.          Corporate Changes. In the event of any stock dividend,
stock split or other increase or reduction in the number of shares of Common
Stock outstanding, the number and class of shares covered by this option, and
the exercise price, are subject to adjustment as provided in the Plan.

          11.          Administration. The Committee has full power and
authority to interpret the provisions of the Plan, to supervise the
administration of the Plan and to adopt forms and procedures for the
administration of the Plan, except as limited by the Plan or as may be necessary
to assure that the Plan provides performance-based compensation under Section
162(m) of the Code. All determinations made by the Committee shall be final and
conclusive.

          12.          Stockholder Rights. The Grantee shall have no rights as a
stockholder with respect to any shares covered by this option until the date of
the issuance of a stock certificate to the Grantee for such shares.

          13.          Employment by Wolverine. The grant of this option shall
not impose upon Wolverine or any subsidiary any obligation to retain the Grantee
in its employ for any given period or upon any specific terms of employment.
Wolverine or any subsidiary may at any time dismiss the Grantee from employment,
free from any liability or claim under the Plan, unless otherwise expressly
provided in any written agreement with the Grantee.

          14.          Illegality. The Grantee will not exercise this option,
and Wolverine will not be obligated to issue any shares to the Grantee under
this option, if the exercise thereof or the issuance of such shares shall
constitute a violation by the Grantee or Wolverine of any provisions of any law,
order or regulation of any governmental authority.

          15.          Certifications. The Grantee acknowledges that he or she
has been furnished and has read the most recent Annual Report to Stockholders of
Wolverine and the Plan Description relating to the Plan. The Grantee hereby
represents and warrants that the Grantee is acquiring the option granted under
this Agreement for the Grantee's own account and investment and without any
intent to resell or distribute the shares upon exercise of the option. The
Grantee shall not resell or distribute the shares received upon exercise of the
option except in compliance with such conditions as Wolverine may reasonably
specify to ensure compliance with federal and state securities laws.

          16.          Agreement Controls. In the event of any conflict between
the terms of this Agreement and the terms of the Plan, the provisions of this
Agreement shall control.

          17.          Effective Date. This option shall be effective as of the
date set forth at the top of this Agreement.


--------------------------------------------------------------------------------




          This option has been issued by the Compensation Committee of
Wolverine.


 

WOLVERINE WORLD WIDE, INC.

 

 

 

 

 

 

 

/s/ Stephen L. Gulis Jr.

--------------------------------------------------------------------------------

 

Stephen L. Gulis Jr.
Executive VP and CFO
"Wolverine"

 

 

 

 

 

X

--------------------------------------------------------------------------------

 

(Signature)

 

 

 

 

--------------------------------------------------------------------------------

 

(Print Name)

 

"Grantee"